Citation Nr: 1729222	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  10-28 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, anxiety, and an adjustment disorder.

2.  Entitlement to service connection for alcohol dependence, to include as due to an acquired psychiatric disability.

3.  Entitlement to service connection for skin disorder, claimed as cystic acne, folliculitis, prickly "pins and needles" sensation, discoloration, dry burning sensation, and itchiness (to include as due to an undiagnosed illness).

4.  Entitlement to service connection for left lower extremity numbness, to include as due to an undiagnosed illness.  

5.  Entitlement to service connection for right lower extremity numbness, to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1990 to January 1994 and active duty training (ACDUTRA) from November 1989 to March 1990.  He had service in the Southwest Asia theater of operations from December 1990 to April 1991.  

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In January 2014, the case was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2014, the Board remanded the case, in part, to obtain outstanding medical records from Bell County Jail and Psychological Associates, P.A.  Upon contacting Psychology Associates, P.A., the RO was informed that the Veteran's records were destroyed.  See January 2016 VA 21-0820 Report of General Information.  Also, upon requesting medical records from the Bell County Jail, the RO was informed that no medical records could be found.  See February 2016 VA 21-0820 Report of General Information.  

According to 38 C.F.R. § 3.159(e), where VA makes reasonable efforts to obtain relevant non-Federal records, but is unable to obtain them, VA will provide the claimant with either oral or written notice of that fact.  Here, a review of the record does not reflect that the Veteran was notified of the unavailability of his records from Bell County Jail or Psychological Associates, P.A.  Therefore, this case is being remanded to provide the Veteran with proper notice pursuant to 38 C.F.R. § 3.159(e), and to provide him the opportunity to provide a copy of the identified records to VA.  

Accordingly, the case is REMANDED for the following action:

1.  Provide notice to the Veteran and his representative of VA's inability to obtain his medical records from Bell County Jail and Psychological Associates, P.A.  Such notice should conform to the requirements under 38 C.F.R. § 3.159(e).

2.  After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above and re-adjudicate the appeal.  If any of the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




